Citation Nr: 1614976	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  10-11 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for residuals of a perforated tympanic membrane.

2.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to September 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from regional office (RO) rating decisions of July 2009 and May 2012.  In June 2012, the Veteran appeared at a Board hearing held at the RO before the undersigned (i.e., Travel Board hearing), with respect to the issue of service connection for a perforated tympanic membrane.  

In November 2014, the Veteran appeared at a Board hearing before another Veterans Law Judge concerning the issue of service connection for asthma.  However, due to an equipment malfunction, there was no legible recording of that hearing.  VA was informed in December 2014 that the Veteran did not wish another Board hearing.  Due to the absence of a recorded transcript of the hearing, the appeal has continued to be developed as if there were no December 2014 hearing, and, as such, the Veterans Law Judge who held that hearing need not participate in the decision concerning the issue of service connection for asthma.  See 38 U.S.C.A. § 7107(c) (West 2014).  Accordingly, the two issues have been merged into a single appeal.  

The issue(s) of entitlement to service connection for asthma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  During service, the Veteran suffered from a perforated tympanic membrane and otitis media.  

2.  During the pendency of the claim, the Veteran has suffered from residuals of the inservice perforated tympanic membrane and otitis media, including a partial tear of the tympanic membrane, otitis media, and a condition diagnosed as eczema of the right ear canal.  


CONCLUSION OF LAW

Residuals of in-service perforated tympanic membrane and otitis media, to include a recurrent partial tear, recurrent otitis media, and condition diagnosed as eczema of the right ear canal, were incurred during active duty.  38 U.S.C.A. §§ 1101, 1110, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 4.1, 4.2, 4.6, 4.7, 4.13, 4.27, 4.87 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable outcome of this issue, no discussion of VA's duty to notify or assist is necessary.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).  Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

The Veteran claims service connection for residuals of a perforated tympanic membrane sustained in service.  During the hearing before the undersigned, the Veteran reported that he injured his right eardrum during training while in service, when a sergeant hit him on the side of the head, breaking his eardrum and resulting in blood coming out of his ear.  He testified that he has had problems with drainage from the right ear since the in-service incident.  

Service treatment records show that during service, in June 1972, the Veteran made a dive while swimming, landing in such a way as to cause water to be forced into the right ear.  On examination, the drum was perforated, and he had otitis media.  He was treated with medication including antibiotics.  When seen for follow-up 10 days later, it was noted that he still had some erythema and perforation.  Audiogram was normal.  No further follow-up or mention of a perforated tympanic membrane was noted in the service treatment records.  A separation examination is not of record.  Thus, the Veteran's service treatment records provide medical evidence of in-service incurrence of a right eardrum injury in service, albeit not in the specific manner alleged by the Veteran.  

The April 2011 VA ear disease examination indicated that there was no current eardrum disability.  Physical examination showed the tympanic membrane to be intact with minimal or no scarring which is verified by normal tympanograms, which exhibit normal compliance.  The examiner also noted that a small perforation of the tympanic membrane will in most cases heal spontaneously with little or no long term sequelae.  The examiner added that if the perforation does not heal or there is additional scarring, then some individuals will have some increased conductive hearing loss, which was not present at that examination.  

However, a VA treatment record dated in May 2010 revealed that the Veteran complained of right ear draining and itching, which he said had been going on for years.  On examination, the tympanic membrane was milky white, but there was no redness noted in the external ear or canal.  The assessment was otitis media.  

A private treatment record from Sanford Hospital, dated in April 2012, indicated that an ENT (ear, nose and throat) physician referral was warranted to look at his right eardrum.  This private treating clinician noted a small crack in his right eardrum, located at the "6 o'clock" position, and that the Veteran stated he had a lot of drainage from the right ear.  

VA treatment records show that in June 2012, on a routine visit, the Veteran complained that his right ear drained.  On examination, the right tympanic membrane was white, and there was a small, dry scab-like area on top of the tympanic membrane.  

Thus, although the April 2011 VA examiner found no current disability, private and VA treatment records show the existence of symptomatology associated with the right tympanic membrane, as well as otitis media, during the pendency of the claim.  A current disability is shown.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is satisfied when a claimant has a disability at any time during the pendency of the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (requirement of a current disability may be satisfied if there is a recent diagnosis of a disability prior to the claim).  

On a VA examination in January 2013, the Veteran reported that he had constant drainage of the right ear.  He also reported constant itching inside the right ear.  On examination, the right external ear canal was dry, scaly and itching.  There was moderate redness with some minor skin flaking noted on the inferior portion of the right ear canal.  The canal was dry with no active drainage observed.  The findings were consistent with a mild eczema of the right ear canal.  The tympanic membrane was intact, and there was no evidence to suggest active tympanic membrane perforation or otitis media.  The examiner concluded that the eczema of the right ear canal accounted for the drainage and itching, which was at least as likely as not related to or the result of disease, events or illness on active duty.  

Based on this examination, the Veteran was granted service connection for eczema of the right ear canal in a February 2013 rating decision.  The disability was evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7806.  Such resulted in a continued denial of the otitis condition.  Indeed, although not stated explicitly, the examiner's conclusion that the condition was related to service was based on the perforated tympanic membrane and otitis media shown in service, and the stated and observed symptoms have been limited to the ear canal.  

Skin diseases, including eczema, are evaluated under 38 C.F.R. § 4.118, but a more specific series of Diagnostic Codes pertaining to ear diseases is set forth in 38 C.F.R. § 4.87.  If rated based on eczema, it is virtually impossible for the ear condition to be assigned a compensable rating, because a rating for eczema is based on specific percentages of the total body area which are affected.  At least 5 percent of the total body area, or exposed area, must be affected to warrant a 10 percent rating.  Thus, anatomically, it would not be possible for a compensable rating based solely on findings in the external ear canal.  (There are exceptions where the condition requires certain systemic medications, which have not shown to be present in this case.)  

The Diagnostic Codes under 38 C.F.R. § 4.87 include Diagnostic Code 6211, which provides for a noncompensable evaluation for a perforated tympanic membrane.  However, Diagnostic Code 6200 pertains to otitis media, and Diagnostic Code 6210 pertains to otitis externa, for which a 10 percent rating may be granted, if there is swelling, dry and scaly or serous discharge, and itching requiring frequent and prolonged treatment.  "Otitis externa" is "inflammation of the external auditory canal."  Dorland's Illustrated Medical Dictionary 1338 (30th ed. 2003).  Without addressing whether the Veteran's symptoms would warrant a compensable rating under this Diagnostic Code, the Board notes that his observed symptoms are characteristic of at least some of these symptoms, so that a compensable evaluation is at least possible.  Evaluating the condition under the criteria for ear conditions would also provide alternative or additional Diagnostic Codes to apply should the Veteran ever experience additional symptoms in the future.  In this regard, as noted above, at least a partial tympanic membrane perforation was shown on one occasion during the appeal period, as was otitis media.    

As an example of the unsuitability of rating the disability as a skin disease, one need only examine a VA examination report of March 2014, conducted to evaluate the severity of the service-connected eczema.  At that time, he was provided with an examination for "skin diseases," and, although the Veteran reported drainage, crustiness, scaliness, and itchiness, there was no section of the DBQ form for such symptomatology.  Further, although the examiner stated that there was no eczema, no examination findings specific to the ear canal were noted; in other words, the examination did not address the Veteran's reported symptoms.  In contrast, the DBQ form for "ear conditions," used in January 2013, specifically addresses findings pertaining to the ear canal, with a section to address the presence of absence of symptoms such as inflammation, chronic infection, a dry and scaly external ear canal, serous discharge, and itching.  Thus, the symptoms described by the Veteran are accounted for on the DBQ form for "ear conditions," but not on the form for "skin diseases."  

Therefore, the Board finds that the grant of service connection for eczema should be expanded to reflect that the scope of the disability encompasses all residuals of the perforated tympanic membrane and otitis shown in service, such as the partial perforation and otitis media shown at various points during the appeal period, as well as the symptoms diagnosed as "eczema" in January 2013.   

This represents a full grant of the benefit sought, concerning that issue, whereas the February 2013 rating decision was, in essence, a partial grant.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  See 38 U.S.C.A. § 5107(b).  


ORDER

Service connection for residuals of a right perforated tympanic membrane and otitis media, to include recurrent perforation and recurrent otitis media, as well as the already service-connected eczema of the right ear canal, is granted.


REMAND

With respect to the claim for service connection for asthma, the Veteran claims that although not diagnosed until many years after service, he had symptoms of shortness of breath and dyspnea on exertion during service, and continuing after service until asthma was finally diagnosed.  He was afforded a VA examination in May 2012, which his representative asserts was inadequate, as it failed to address his relevant history.  The Board agrees.  The examiner, a Physician's Assistant, concluded that asthma was less likely than not incurred in or caused by in-service event, with the rationale provided that there was no evidence of the condition on the "exit physical" in 1976, nor was there any mention of respiratory problems in the first 20 years after service.  

The reason that a VA medical examination and opinion was obtained was because medical expertise is needed to determine whether currently diagnosed asthma was of service onset.  However, it does not take a medical expert to state that asthma was not present in service because it was not shown in the service treatment records, or mentioned (contemporaneously) until many years after service.  Indeed, these are matters within the province of the adjudicator, because they involve weighing and evaluating the probative value of evidence.  See, e.g., Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed Cir. 2006).

The examiner did not mention potentially relevant symptoms that were shown in service.  In particular, there were symptoms reported of shortness of breath on exertion reported, as well as inability to keep up with peers during physical training, and episodes of paroxysmal nocturnal dyspnea, which awakened him from sleep and required him to sit up or walk around until his breath gradually returned.  This was reported in the context of cardiac evaluation, but no cardiac etiology for these symptoms was found.  Similar symptoms have been reported in the Veteran's recent complaints.  The examiner failed to mention these symptoms, and also described a 1976 examination for the purpose of enlisting in the National Guard as an "exit physical," which may be indicia of just how thoroughly the record was reviewed.  

Nevertheless, he did report shortness of breath during service, related to exertion, as well as during sleep.  Also during service, he was hospitalized in Womack Army Hospital at Fort Bragg, North Carolina, from March 12-13, 1973, with a final diagnosis of pneumonia, according to a clinical record cover sheet.  Although pneumonia may generally be an acute condition, there is a reasonable possibility that the work-up and treatment involved a thorough evaluation of the Veteran's respiratory system, including a relevant history.  As such, the records may prove relevant to the current claim, and should be obtained, if available.  Recent records should also be obtained, and an adequate opinion, with or without examination, obtained as well.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the clinical records pertaining to the Veteran's hospitalization in Womack Army Hospital at Fort Bragg, North Carolina, from March 12-13, 1973, with a final diagnosis of pneumonia, from the National Personnel Records Center (NPRC) or other appropriate records repository. If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2) and (e)(1).

2.  Obtain VA treatment records dated from December 2012 to the present, in particular, records of treatment for asthma.    

3.  Then, forward the claims file to an appropriate physician for an opinion as to whether it is at least as likely as not that the Veteran's asthma had its onset during the Veteran's period of active duty.  An examination need not be performed unless the physician deems such to be necessary for his/her opinion.  The opinion should address the respiratory symptoms noted in the service treatment records, including shortness of breath on exertion and paroxysmal nocturnal dyspnea, as well as any pertinent findings that may be included in the March 1973 hospital records (if available).  The opinion should reflect that Veteran's contentions regarding his symptomatology have been considered.  An explanation for the conclusions reached, focused on the medical aspects of the matter, must be included in the opinion.  

4.  Then, the RO should review the claim for service connection for asthma in light of all evidence of record.  If the decision is less than a full grant of the benefits sought, the Veteran and his representative should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


